Title: General Orders, 25 May 1781
From: Washington, George
To: 


                        
                            Friday May 25th 1781
                            Parole
                            Countersigns
                        
                        Peter McBride Matross in the 2d regiment of Artillery charged with "mutinous behavior," Joel Wilmot and Elmer
                            Russell matrosses in the same regiment charged with "Desertion" were tried by the General Court martial whereof Lieutenant
                            Colonel Stephens is president convicted and sentenced as follows vizt Peter McBride to receive one hundred lashes on his
                            bare back with hiccory rods: Joel Wilmot and Elmer Russel to receive one hundred lashes each on their bare backs.
                        Major General St Clair approves the above sentences and orders them to be executed as soon as convenient.
                    